Execution Copy


Exhibit 10.21


EXCO RESOURCES, INC.
2017-2018 KEY EMPLOYEE INCENTIVE PLAN
1.    Purpose. This EXCO Resources, Inc. (the “Company”) 2017-2018 Key Employee
Incentive Plan (the “Plan”) is designed to align the interests of the Company
and eligible key employees of the Company and its subsidiaries.
2.    Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of July 1, 2017 (the “Effective Date”). The Plan
shall be in effect from the Effective Date and shall continue until June 30,
2018, unless earlier terminated by the Company (the “Term”). The expiration of
the Term or earlier termination by the Company shall not in any event reduce or
adversely affect any amounts due to any Participant hereunder. The Company may,
with the approval of the Committee (as defined below), seek to extend the Term
beyond June 30, 2018.
3.    General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement or incentive plan or program in effect with the Company or its direct
or indirect subsidiaries.
4.    Definitions. For purposes of this Plan:
(a)    “Board” means the Company’s Board of Directors.
(b)    “Catch-Up Payment” means an upward adjustment to the Quarterly
Performance Incentive payment for the Second, Third, Fourth or any subsequent
quarters pursuant to an extension of the Term.
(c)    “Committee” means the Compensation Committee of the Board.
(d)    “Company Group” means the Company and its direct and indirect
subsidiaries.
(e)    “Cumulative Overall Performance Level” means the sum of the weighted
actual achievement of the Performance Measures for all Performance Periods as
further provided for in the Safety Modifier definition.
(f)    “EBITDA” means net income (loss) adjusted to exclude interest expense,
income taxes, depreciation, depletion, amortization, accretion of discount on
asset retirement obligations, non-cash changes in the fair value of derivatives,
cash payments for the early termination of derivative contracts, non-cash
impairments of assets, employee bonuses, long-term incentive and equity-based
compensation, income or losses from equity method investments, gains or losses
from sales or dispositions of assets, gains or losses from modifications or
extinguishment of debt and non-recurring items, such as, but not limited to
severance payments, litigation and legal settlements, restructuring costs and
expenses, including, but not limited to, financial advisors, restructuring
advisors, and legal advisors hired by the Company and its creditors.
(g)    “First Quarter” means the first calendar quarter during the Term.
(h)    “Fourth Quarter” means the fourth calendar quarter during the Term.
(i)    “General Administrative Costs” means such cash-based expenses of the
Company and its Subsidiaries relating to the payment of employee compensation
and benefits, rents for office space, audit, legal, consulting and other
professional fees, systems and overhead costs, and such other “general and


1



--------------------------------------------------------------------------------







administrative costs,” as determined under the Company’s standard accounting
procedures and reported in its financial statements, but excluding (i) such
expenses associated with the acquisition, divestiture, exploration,
exploitation, development, production or operation of the Company’s oil and
natural gas properties; (ii) such amounts that are capitalized; (iii) employee
bonuses, long-term incentive and equity-based compensation; (iv) such amounts
that are paid or payable as incentive payments to Energy Strategic Advisory
Services LLC (“ESAS”) pursuant to that certain Services and Investment
Agreement, by and among the Company and ESAS, dated as of March 31, 2015, as
amended from time to time; (v) restructuring costs and expenses, including, but
not limited to, financial advisors, restructuring advisors, and legal advisors
hired by the Company and its creditors; (vi) non-recurring legal and consulting
fees incurred in connection with litigation matters; (vii) expenses associated
with long-term equity-based incentive compensation (including awards granted
pursuant to the Plan) that the Company may or is required to pay in cash; (viii)
severance payments; and (ix) overhead recoveries and billings to joint venture
partners.
(j)    “Lease Operating Expenses” means such expenses of the Company and its
Subsidiaries, calculated on a per Mcfe basis, relating to the costs of
maintaining and operating property and equipment on a producing oil and natural
gas lease, as determined under the Company’s standard accounting procedures and
reported in its financial statements, and as adjusted to exclude workovers.
(k)    “Mcfe” means one thousand cubic feet equivalent calculated by converting
one barrel of oil or natural gas liquids to six Mcf of natural gas.
(l)    “Overall Performance Level” means the sum of the weighted actual
achievement of the Performance Goals for each Performance Measure for a
Performance Period.
(m)    “Participant” shall have the meaning ascribed thereto in Section 5
hereof.
(n)    “Participation Agreement” means the agreement between the Company and a
Participant granting a Participant the opportunity to earn a Quarterly
Performance Incentive under the Plan.
(o)    “Performance Goals” means the Performance Measure (as defined below)
goals for each Performance Period as set forth on Schedule A as follows: the (1)
Quarterly Threshold Performance Goals, (2) Quarterly Target Performance Goals,
and (3) Quarterly Maximum Performance Goals, collectively, the “Quarterly
Performance Goals”; and for the purposes of catch-up payments described in
Section 6(b): the (i) cumulative Threshold Performance Goals; (ii) cumulative
Target Performance Goals; and (iii) cumulative Maximum Performance Goals,
collectively, the “Cumulative Performance Goals” of applicable Performance
Measures.
(p)    “Performance Measure” means the criteria used in determining Performance
Goals for the Performance Period as set forth in Schedule A, which are
Production, General and Administrative Costs, EBITDA, and Lease Operating
Expenses; provided that each Performance Goal shall be adjusted on a pro forma
basis to take into account any acquisitions or dispositions consummated during
the Performance Period. If the Company files for bankruptcy, the Performance
Goals shall be adjusted on a pro forma basis to exclude the impact of any
contracts that are rejected as part of the plan of reorganization.
(q)    “Performance Period” means each successive calendar quarter commencing
during the Term. For the sake of clarity, the first Performance Period is July
1, 2017 through September 30, 2017 and is referred to herein as the First
Quarter, the second Performance Period is October 1, 2017 through December 31,
2017 and referred to herein as the Second Quarter.
(r)    “Production” means the net interest volumes of oil, natural gas and
natural gas liquids stated on a Mcfe basis, as determined under the Company’s
standard accounting procedures and reported in its


2



--------------------------------------------------------------------------------







financial statements, adjusted upward to include volumes that have been shut-in
for economic reasons, Acts of God, extreme weather conditions, disruptions of
service by third-parties, and volumes that have been deferred under the
Company’s drilling program.
(s)    “Quarterly Performance Incentive” means in the case of any Participant
the amount of incentive payable to such Participant under the Plan for the
applicable Performance Period as set forth in the Participant’s Participation
Agreement.
(t)    “Safety Modifier” means an overriding adjustment that shall be made at
the earlier of June 30, 2018 or the termination of the Term (“Safety Modifier
Performance Period”) and which shall be an automatic five percent (5%)
adjustment (positive or negative) based on the Company’s Total Recordable
Incident Rate as compared to the Target Recordable Incident Rate. In the event
that the Company’s Total Recordable Incident Rate for the Safety Modifier
Performance Period is at or below the Target Recordable Incident Rate,
Cumulative Overall Performance Level shall be automatically positively adjusted
by five percent (5%). In the event that the Company’s Total Recordable Incident
Rate for the Safety Modifier Performance Period is above the Target Recordable
Incident Rate, the Cumulative Overall Performance Level shall be automatically
negatively adjusted by five percent (5%).
(u)    “Second Quarter” means the second calendar quarter during the Term.
(v)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended.
(w)    “Target Recordable Incident Rate” means seven-tenths (0.7) or the total
incident rate of nonfatal occupational injuries and illnesses for the oil and
gas extraction industry established for the year immediately preceding the
applicable Performance Period if such number is released by the United States
Department of Labor’s Bureau of Labor Statistics during the applicable
Performance Period.
(x)    “Third Quarter” means the third calendar quarter during the Term.
(y)    “Total Recordable Incident Rate” means the rate of recordable workplace
injuries for the Company, normalized per one hundred (100) workers per year, and
is derived by multiplying the number of recordable injuries during the
Performance Period by two hundred thousand (200,000) (one hundred (100)
employees working two thousand (2,000) hours per year) and dividing that value
by the total man-hours actually worked during the Performance Period.
5.    Eligible Participants. Each person designated by the Committee from time
to time shall be a Participant under the Plan and eligible to receive a
Quarterly Performance Incentive with respect to each Performance Period.
6.    Term of Participation.
(a)    Subject to the provisions of this Plan and any Participation Agreement
granted hereunder, each Participant shall have an opportunity to earn a
Quarterly Performance Incentive payment as of the end of each Performance
Period, depending upon the extent to which the Performance Goals set forth in
Schedule A have been achieved for such Performance Period.
(b)    In addition to being measured on a quarterly basis, the Performance Goal
for each Performance Measure shall be measured cumulatively during each of the
Second Quarter, Third Quarter and Fourth Quarter during the Term.


3



--------------------------------------------------------------------------------







(i)
Second Quarter Catch-Up: A Participant shall earn an amount equal to the
positive difference, if any, between (i) the aggregate Quarterly Performance
Incentive payable based on achievement, as applicable, of the Cumulative Goals
as of the end of the Second Quarter, and (ii) the Quarterly Performance
Incentive actually paid for the First Quarter, if any. The Second Quarter
Catch-Up Payment, if any, shall be payable in addition to any Quarterly
Performance Incentive payment earned for the Second Quarter pursuant to Section
6(a) above.

(ii)
Third Quarter Catch-Up: A Participant shall earn an amount equal to the positive
difference, if any, between (i) the aggregate Quarterly Performance Incentive
payable based on achievement, as applicable, of the Cumulative Performance Goals
as of the end of the Third Quarter, and (ii) the sum of the Quarterly
Performance Incentives actually paid for the First and Second Quarters, if any.
The Third Quarter Catch-Up Payment, if any, shall be payable in addition to any
Quarterly Performance Incentive payment earned for the Third Quarter pursuant to
Section 6(a) above.

(iii)
Fourth Quarter Catch-Up: A Participant shall earn an amount equal to the
positive difference, if any, between (i) the aggregate Quarterly Performance
Incentive payable based on achievement, as applicable, of the Cumulative
Performance Goals as of the end of the Fourth Quarter, and (ii) the sum of the
Quarterly Performance Incentive payment actually paid for the First, Second and
Third Quarters, if any. The Fourth Quarter Catch-Up Payment, if any, shall be
payable in addition to any Quarterly Performance Incentive payment earned for
the Fourth Quarter pursuant to Section 6(a) above.

(c)    The Participant shall not be eligible to earn a Quarterly Performance
Incentive with respect to any calendar quarter that commences following the end
of the Term unless the Plan is extended by the Committee. If the Term of the
Plan is extended beyond June 30, 2018, the Catch-Up Payment shall be measured
cumulatively for the second, third, and fourth quarters during each subsequent
twelve-month period. Each subsequent twelve-month period during the extension of
the Term of the Plan shall be treated as a distinct period for purposes of the
cumulative measurement of the Catch-Up Payment and shall not impact the amount
of incentives paid or payable under the Plan for previous or subsequent
twelve-month periods.
(d)    Any Quarterly Performance Incentive required to be made under this Plan
shall be paid on a fully-vested basis by the Company within 30 days after the
end of the applicable Performance Period or as soon as reasonably estimable
financials are available for the Performance Period. In no event will a
Quarterly Performance Incentive payment be paid at a time later than as required
by Section 409A.
(e)    For each Performance Period, the Company shall develop and the Committee
shall review and approve (i) the Performance Goals for the Performance Period;
(ii) the Quarterly Threshold Performance Goals, Quarterly Target Performance
Goals, and Quarterly Maximum Performance Goals; and (ii) the cumulative
Threshold Performance Goals, cumulative Target Performance Goals, and cumulative
Maximum Performance Goals for each Performance Measure underlying the
Performance Goals. The payout schedule for a Quarterly Performance Incentive for
a Participant shall be based on the Participant’s individual target payment
amount that has been approved by the Committee and the Overall Performance
Level. The Participant’s individual target payment shall be set forth in the
Participant’s Participation Agreement. Achievement of the Performance Goals
shall be calculated on the basis of straight-line interpolation between the
Quarterly Threshold Performance Goals, Quarterly Target Performance Goals, and
Quarterly Maximum


4



--------------------------------------------------------------------------------







Performance Goals for each Performance Measure underlying the Performance Goal.
Except as otherwise may be provided by the Committee, in its sole discretion, no
Quarterly Performance Incentive shall be payable for a Performance Measure
unless the Quarterly Threshold Performance Goals for such Performance Measure
are achieved.
(f)    In order to earn a Quarterly Performance Incentive payment for any
Performance Period, a Participant must remain employed by the Company Group
through the date on which the Quarterly Performance Incentive payment for the
applicable Performance Period is paid. A Participant whose employment with the
Company Group terminates for any reason prior to the date on which the Quarterly
Performance Incentive for the applicable Performance Period is paid shall
forfeit the right to any Quarterly Performance Incentive payment for that
Performance Period.
7.    Performance Goals. Promptly after the end of each Performance Period and
as soon as quarterly financials are estimable, the Company shall certify the
degree to which the applicable Performance Goals have been achieved and the
amount of Quarterly Payment Incentive payable to each Participant hereunder.
8.    Plan Administration. This Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of this Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of this Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate, as
applicable) shall have full power and authority to construe and interpret this
Plan and any interpretation by the Committee shall be binding on all
Participants and shall be accorded the maximum deference permitted by law.


(a)    All rights and interests of Participants under this Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign this Plan.
(b)    Any payment to a Participant in accordance with the provisions of this
Plan shall, to the extent thereof, be in full satisfaction of all claims against
the Company Group, and the Company may require Participant, as a condition
precedent to such payment, to execute a receipt and release to such effect.
(c)    Payment of amounts due under the Plan shall be provided to Participant in
the same manner as Participant receives his or her regular paycheck or by mail
at the last known address of Participant in the possession of the Company, at
the discretion of Committee. The Company will deduct all applicable taxes and
any other withholdings required to be withheld with respect to the payment of
any award pursuant to this Plan.
(d)    The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to ensure the payment of any
award provided for hereunder. Quarterly Performance Incentive payments shall not
be considered as extraordinary, special incentive compensation, and it will not
be included as “earnings,” “wages,” “salary,” or “compensation” in any pension,
welfare, life insurance, or other employee benefit plan or arrangement of the
Company Group.
(e)    The Company, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate this Plan at any time; provided that, except as
required by law, in no event shall any amendment or termination adversely affect
the rights of Participants regarding any Quarterly Performance Incentive for a
Performance Period that has commenced as of the date of such action without the
prior written consent of the affected Participants. Notwithstanding the
foregoing, if the Company has not established Performance


5



--------------------------------------------------------------------------------







Measures for a calendar quarter, the Company may adopt such Performance Measures
at any time (including after the commencement of the applicable quarter).
Subject to the foregoing, the Plan shall terminate upon the satisfaction of all
obligations of the Company or its successor entities hereunder.
(f)    Nothing contained in this Plan shall in any way affect the right and
power of the Company to discharge any Participant or otherwise terminate his or
her employment at any time or for any reason or to change the terms of his or
her employment in any manner.
(g)    Except as otherwise provided under this Plan, any expense incurred in
administering this Plan shall be borne by the Company.
(h)    Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
(i)    The administration of the Plan shall be governed by the laws of the State
of Texas, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.
(j)    The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Section 409A, the Plan is intended to comply with the
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent. Notwithstanding the foregoing, in no event
whatsoever shall the Company be liable for any additional tax, interest, income
inclusion or other penalty that may be imposed on a Participant by Section 409A
or for damages for failing to comply with Section 409A.
* * * * * * * *




6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, EXCO Resources, Inc. has caused the Plan to be signed by its
duly authorized officer as of the date first set forth above.
EXCO RESOURCES, INC.
By: /s/ Harold L. Hickey
Name: Harold L. Hickey
Its: CEO & President

















--------------------------------------------------------------------------------










SCHEDULE A


Performance Measures and Goals
The portion of the Quarterly Performance Incentive amount that is contingent
upon a Performance Measure is the “Applicable Portion.”
Portion of Applicable Portion Payable if Quarterly and/or Cumulative Threshold
Performance Goal Achieved:
75%
Portion of Applicable Portion Payable if Quarterly and/or Cumulative Target
Performance Goal Achieved:
100%
Portion of Applicable Portion Payable if Cumulative Maximum Performance Goal
Achieved:
125%
Portion of Applicable Portion Payable if Achievement is Between Quarterly and/or
Cumulative Threshold and Maximum Performance Goals:
Linear interpolation between 75% and 125%]



(i)    
Performance Measures:
 
Production (Mmcfe)

Applicable Portion:
 
30%

Quarter:
First Quarter
Second Quarter
Third Quarter
Fourth Quarter
Quarterly Threshold Performance Goal


19,500
 
 
 
Quarterly Target Performance Goal
21,000
 
 
 
Quarterly Maximum Performance Goal
22,500
 
 
 
Cumulative Threshold Performance Goal
N/A
 
 
 
Cumulative Target Performance Goal
N/A
 
 
 
Cumulative Maximum Performance Goal
N/A
 
 
 



(ii)    
Performance Measures:
 
General Administrative Costs ($ in millions)

Applicable Portion:
 
30%








--------------------------------------------------------------------------------









Quarter:
First Quarter
Second Quarter
Third Quarter
Fourth Quarter
Quarterly Threshold Performance Goal


$11.5
 
 
 
Quarterly Target Performance Goal


$10.0
 
 
 
Quarterly Maximum Performance Goal


$8.5
 
 
 
Cumulative Threshold Performance Goal
N/A
 
 
 
Cumulative Target Performance Goal
N/A
 
 
 
Cumulative Maximum Performance Goal
N/A
 
 
 



(iii)    
Performance Measures:
 
Lease Operating Expenses ($ per Mcfe)

Applicable Portion:
 
30%

Quarter:
First Quarter
Second Quarter
Third Quarter
Fourth Quarter
Quarterly Threshold Performance Goal


$.38
 
 
 
Quarterly Target Performance Goal


$.35
 
 
 
Quarterly Maximum Performance Goal


$.32
 
 
 
Cumulative Threshold Performance Goal
N/A
 
 
 
Cumulative Target Performance Goal
N/A
 
 
 
Cumulative Maximum Performance Goal
N/A
 
 
 



(iv)    
Performance Measures:
 
EBITDA ($ in millions)

Applicable Portion:
 
10%








--------------------------------------------------------------------------------









Quarter:
First Quarter
Second Quarter
Third Quarter
Fourth Quarter
Quarterly Threshold Performance Goal


$11.5
 
 
 
Quarterly Target Performance Goal


$13.5
 
 
 
Quarterly Maximum Performance Goal


$15.5
 
 
 
Cumulative Threshold Performance Goal
N/A
 
 
 
Cumulative Target Performance Goal
N/A
 
 
 
Cumulative Maximum Performance Goal
N/A
 
 
 










--------------------------------------------------------------------------------










SCHEDULE B
TO:    {PARTICIPANT NAME}
FROM:    
DATE:    ______________, 2017
RE:
Participation Agreement under the EXCO Resources, Inc. 2017-2018 Key Employee
Incentive Plan

We are pleased to advise you that you will be eligible to receive Quarterly
Performance Incentive payments for the Performance Periods pursuant to the EXCO
Resources, Inc. (the “Company”) 2017-2018 Key Employee Incentive Plan (the
“Plan”). Terms used herein with initial capital letters have the meanings set
forth in the Plan and this letter shall be, in all respects, subject to the
terms and conditions of the Plan.
1.
Performance Period. This Participation Agreement relates to the Performance
Period beginning with July 1, 2017 – September 30, 2017 and as continuing for
successive quarters pursuant to the terms of the Plan.

2.
Target Quarterly Performance Incentive. Your target Quarterly Performance
Incentive amount is $___________.

3.
Payout Schedule. Your Quarterly Performance Incentive payments are calculated
based on the achievement of the Performance Measures and shall be subject to the
following payout schedule (less all federal, state, and local taxes and other
withholdings):

Overall Performance Level


Payout Schedule
 
 
Threshold
75%
Target
100%
Maximum
125%
 
 
 
 

4.
Payment Schedule. Your Quarterly Performance Incentive payment, if any, will be
paid to you as soon as practicable after the end of each Performance Period once
quarterly financials are reasonable estimable, but in no event, shall payment be
made later than as required by Section 409A.

Your eligibility for Quarterly Performance Incentive payments shall have no
effect on your ability to participate in other benefits programs of the Company,
including other incentive or benefit plans, subject to the terms and conditions
of those programs, and does not affect the nature of your employment with the
Company. Your rights under this Participation Agreement and any interest in or
right to the Quarterly Performance Incentive payments may not be transferred or
assigned by you, other than by will or by the laws of descent and distribution.
The Company intends for the Quarterly Performance Incentive payments to exempt
from the requirements of Section 409A and the regulations and other guidance
issued thereunder, and this letter shall be interpreted to give effect to such
intention; provided, however, that nothing contained herein shall be construed
as a representation, guarantee or other undertaking on the part of the Company
that the Quarterly Performance







--------------------------------------------------------------------------------









Incentive payment is or will be found to be exempt from Section 409A. You are
hereby advised to consult immediately with your tax advisor regarding the tax
consequences of the Quarterly Performance Incentive payments including, without
limitation, any possible tax consequences of the Quarterly Performance Incentive
payments in connection with Section 409A.
We greatly appreciate your contributions to the Company and look forward to
working together with you towards the Company’s future successes. If you have
any questions regarding this Participation Agreement, please contact Kim Aymond
in Human Resources at 214-368-2084.







